DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 21 April 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 1 and 10 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations wherein the UV transparent p-contact laver is a strained Mg-doped AlGaN layer with Al- composition in the range of 0.7-1; and a p-ohmic contact of a thickness in the range of 0.2-100 nm formed on the p-contact layer, wherein the p-ohmic contact comprises one or more layer of metal oxide, wherein the metal oxide is a binary oxide selected from NiOx, InOx, SnOx and RhOx, or a ternary oxide of formula CuMOx, where metal M is selected from Al, Ga, In, Cr, Sr, Sc, and Y, or is a spinel type oxide of formula ZnM2Ox, where metal M is selected from Rh, Ir, or Co; and when the p-ohmic contact comprises more than one laver of metal oxide, each laver of metal oxide is independently selected from the binary oxide, the ternary oxide, and the spinel type oxide.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812